Citation Nr: 1230759	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-30 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an eye disability, claimed as visual impairment.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from April 1951 to April 1955.

This matter comes before the Board of Veterans Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey which, in pertinent part, denied the Veteran's claim for service connection for a visual impairment.

A review of the Virtual VA paperless claims processing system reveals VA treatment notes dated through March 2012.

In June 2011, the Veteran testified before the undersigned at a RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the instant matter in February 2012.

In July 2012, the Board granted the Veteran's representative's motion for a 30 day extension of time to allow for the submission of additional evidence.

Subsequent to the issuance of the May 2012 supplemental statement of the case (SSOC), the Veteran submitted evidence pertinent to the claim on appeal.  RO consideration of this evidence was waived by the Veteran in June 2012.  See 38 C.F.R. § 20.1304 (2011). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Refractive errors are not disabilities for which service connection may be granted under VA regulations.

2.  The evidence of record does not establish a nexus between the Veteran's eye disabilities and service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for an eye disability, claimed as visual impairment, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claim for service connection for an eye condition in an April 2008 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any information relevant to his claim.  This letter provided proper preadjudication notice under Pelegrini.  In addition, this letter provided proper Dingess notice.

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service personnel records, VA treatment records, various private treatment records and the VA examination reports have been obtained.  An August 2008 RO Memorandum contained a formal finding of the unavailability of the Veteran's service medical records; the Veteran was informed of this unavailability in an August 2008 letter.  A July 2010 RO Memorandum contained a formal finding of the unavailability of active duty clinical records from Jacksonville Naval Hospital; the Veteran was informed of this unavailability in July 2010 letter.

Destruction of service medical records creates a heightened duty on the part of VA to assist the claimant in developing the claim.  Cromer v. Nicholson, 19 Vet App 215  (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Where service medical records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In this case, VA searched for the Veteran's in-service clinical records from Jacksonville Naval Hospital after his service treatment records were determined to be unavailable.  The Veteran was advised in an August 2008 letter that his service treatment records were unavailable and requested that he submit copies of any such records or other records which could substitute for the service treatment records.  No other alternate sources of service records have been identified and the Veteran did not submit additional documents.

The instant matter was remanded in February 2012 to allow a VA examination to be conducted to determine the nature and etiology of the Veteran's claimed vision impairments.  Such an examination was conducted in March 2012.  The Board therefore concludes that there has been substantial compliance with the terms of its previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the June 2011 hearing, the issue on appeal was identified.  The Veteran was asked to describe the incident during service in which he lost his vision, the treatment he received as a result and his post-service symptoms.  The Board therefore concludes that it has fulfilled its duties under Bryant.

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R.            §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was the subject of aggravation by a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

Service personnel records were negative for complaints, treatments or diagnoses related to any visual impairment or eye condition.

A June 1996 private treatment summary indicated that the Veteran had diabetic retinopathy in his left eye that was reducing his vision.  

A July 1996 private treatment summary indicated that the Veteran's diabetic retinopathy was worsening and that his ocular history was negative.  Impressions of background diabetic retinopathy, macular drusen, mild extrafoval exudates and early cataracts, all bilateral, were made.

A December 1997 private treatment note reflected the Veteran's reports of sudden, painless bilateral central vision loss that began two days ago.  Physical examination revealed a large subretinal hemorrhage in the temporal macula, extending to involve the fovea.  The provider noted that the macular hemorrhage was due to an underlying subretinal neovascular membrane hidden beneath the hemorrhage somewhere in the temporal macular zone and would probably, with time, form a disciform macular scar with a permanent deficit of central vision.

An April 1998 private treatment note indicated that the Veteran had a huge disciform lesion in his left eye for which there was no treatment.

A January 2001 VA surgical summary indicated that the Veteran underwent a left eye enucleation with hydroxyapatite implant due to a blind, painful eye.

A March 2008 treatment summary from Dr. Z. H., the Veteran's private endocrinologist, indicated that the Veteran was under her care for non-insulin dependent diabetes which was complicated by retinopathy.  He had been found to be legally blind.

An August 2008 VA treatment note contained impressions of age related macular degeneration (AMD) status-post Lucentis, status-post panretinal photocoagulation (PRP) in the right eye and a prosthetic left eye.

An October 2008 VA examination reflected the Veteran's reports of a history of legal blindness, a left eye prosthetic and right eye diabetic retinopathy.  He reported going blind for five days during service and that he had a history of optic neuropathy.  Following a physical examination and a review of the Veteran's claims file, impressions of mild proliferative diabetic retinopathy (PDR) in the right eye status-post panretinal photocoagulation, a prosthetic left eye status-post enucleation, legal blindness and macular degeneration status-post Lucentis injections in the right eye were made.  The examiner noted that there were no service eye or health examinations in the claims file but that there were examination results and reports from private retinal doctors from 1996 to 2001 which documented diagnoses of diabetic retinopathy with dry macular degeneration and a cataract.  In December 1997, the left eye had significant decreased vision and he was diagnosed with a subretinal hemorrhage with a pigmented epithelial detachment.  He developed neovascular glaucoma in the left eye and had no light perception (NLP).  His left eye was enucleated in January 2001.  No etiological opinion was provided.

 A December 2009 VA treatment note indicated that the Veteran was legally blind and that he had been experiencing an increased number of "floaters" in his right eye.  He was instructed on the proper use of a variety of adaptive equipment.

During a June 2011 hearing, the Veteran testified that he went completely blind after having his wisdom teeth removed during service.  He sought treatment at 11:00 at night and was informed by the dentist that there was no damage to his teeth.  He was transferred to Jacksonville Naval Hospital in the morning.  He slowly began to see light and it took five days for his full sight to return.  He "never had" a problem with his eyes after that incident until approximately 15 years after service.  His vision has steadily worsened, beginning about five years after service, and he began experiencing pain in his left eye three or four years before it was removed in January 2001.  He began wearing glasses in approximately 1961.  The Veteran's wife testified that they were married in 1954 and that he occasionally complained of eye pain.  

A March 2012 VA Disability Benefits Questionnaire (DBQ) reflected the Veteran's reports of going blind in both eyes in 1952 the same day as he had two teeth pulled.  He was told that his optic nerve had been affected and caused his blindness at sick bay.  This blindness lasted for five days when his vision was restored.  His vision declined 15 years later and had gradually worsened since that time as he no longer could see to write or read.  The examiner noted that the Veteran presented with a letter from a dentist stating that it was possible that a dental procedure in 1952 caused an emboli to travel to the optic nerve and lead to a transit loss of vision.  Following a physical examination and a review of the Veteran's claims file, diagnoses of macular degeneration, PDR and left eye enucleation were made.  The examiner opined that the Veteran's initial loss of vision during service was at least as likely as not related to his claimed in service account but that there was no evidence that the Veteran's claimed in service loss of vision occurred, either documented or by ocular examination.  Subsequent events, specifically the macular degeneration and neovascular glaucoma of the left eye, were not at least a likely as not related to an event (i.e. his personal account) in service as macular degeneration was secondary to age and neovascular glaucoma was a complication from his PDR.  The left eye enucleation was secondary to the neovascular glaucoma and diabetic retinopathy was secondary to diabetes.

A July 2012 private treatment summary contained impressions of neovascular AMD with no persistent choroidal neovascularization (CNV) in the right eye and PDR status-post PRP in the right eye.  Secondary impressions included right eye psuedophakia and left eye ocular prosthesis.  No etiological opinion was provided.

Analysis

The Veteran has a current disability as he has been diagnosed with a variety of eye disabilities, including AMD, PDR and left eye enucleation.  In order for his bilateral eye disabilities to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

As indicated above, the Veteran's service treatment records, and any in-patient clinical records from Jacksonville Naval Hospital, are unavailable.  The Veteran and his wife's reports regarding his in-service episode of blindness are credible and there is nothing in the record to contradict their reports.  In addition, the February 2012 VA examiner referenced a letter provided by the Veteran from his dentist stating that it was possible that a emoboli traveled to the optic nerve and resulted in a transit loss of vision following dental surgery during service.  The Veteran's reports of temporary blindness following dental surgery are  considered to be substantiated and the element of an in-service injury is therefore satisfied.

Refractive error of the eye is not a disease or injury within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  The only possible exception is if there is evidence of additional disability due to aggravation during service by a superimposed disease or injury.  See Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).  The Veteran has not alleged that his refractive error was aggravated during service nor does the medical evidence of record does suggest such aggravation.  To the extent that the Veteran's eye disabilities include refractive error, the claim is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Evidence linking the Veteran's current eye disabilities other than a refractive error to his in-service temporary blindness has not been received.  The March 2012 VA examiner found that the Veteran's eye disabilities were less likely than not related to his service as macular degenerative was related to age, neovascular glaucoma was a complication of diabetes and his left eye enucleation was secondary to neovascular glaucoma.  This opinion was based on a review of the Veteran's claims file and contained a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  The March 2008 VA examiner did not provide an etiological opinion.  Although the Veteran has not submitted a copy of the letter referenced by the March 2012 VA examiner, the text of that letter referenced the purported in-service transit blindness rather than the etiology of his current disabilities.  No opinion suggesting a nexus between the Veteran's eye disabilities and his service has been submitted.  In addition, the Veteran has not alleged a continuity of symptomology, but rather testified during his June 2011 hearing that his symptoms approximately 15 years after service.  

The Veteran and his wife are not competent to opine as to the etiology of his current eye disabilities as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his eye disabilities and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran and his wife are not competent to opine on this question, and their statements asserting a relationship between his eye disabilities and service are not probative as to this question.

As the evidence is against finding a nexus between the Veteran's eye disabilities and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an eye disability, claimed as visual impairments, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


